USCA4 Appeal: 21-1603      Doc: 18         Filed: 06/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1603


        JESSICA MARILU ARANIVA-AMAYA; A.N.M.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: April 19, 2022                                         Decided: June 16, 2022


        Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Mariam Masumi Daud, JOHNSON & MASUMI, P.C., Vienna, Virginia, for
        Petitioners. Brian M. Boynton, Acting Assistant Attorney General, Holly M. Smith,
        Assistant Director, David J. Schor, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1603      Doc: 18        Filed: 06/16/2022     Pg: 2 of 2




        PER CURIAM:

              Jessica Marilu Araniva-Amaya and her minor child, natives and citizens of

        El Salvador, petition for review of an order of the Board of Immigration Appeals (“Board”)

        dismissing their appeal from the Immigration Judge’s decision denying Araniva-Amaya’s

        request for asylum, withholding of removal, and protection under the Convention Against

        Torture. We have thoroughly reviewed the record and conclude that the evidence does not

        compel a ruling contrary to any of the administrative factual findings, see U.S.C.

        § 1252(b)(4)(B), and that substantial evidence supports the denial of relief, see INS v.

        Elias-Zacarias, 502 U.S. 478, 481 (1992). * Accordingly, we deny the petition for review

        for the reasons stated by the Board. See In re Araniva-Amaya (B.I.A. Apr. 23, 2021). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                             PETITION DENIED




              *
                In addition, we find that Araniva-Amaya has not shown prejudice to support a due
        process claim, see Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002), and that remand to
        address recent caselaw is not warranted.

                                                    2